                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 JERRY MACK MEADOWS and                          )
 RHONDA MEADOWS, as Co-                          )
 Administrators of the Estate of JERRY           )
 BRIAN MEADOWS, deceased,                        )
                                                 )   No. 2:19-cv-00006
        Plaintiffs,                              )
                                                 )
 v.                                              )
                                                 )
 PUTNAM COUNTY, TENNESSEE,                       )
 et al.,                                         )
         Defendants.                             )


                                            ORDER

       Before the Court are the Motions for Summary Judgment of Putnam County, Tennessee

(Doc. No. 51) and Eddie Farris, Tim Nash, and Cody Williams (Doc. No. 55). For the reasons

stated in the accompanying Memorandum Opinion, Defendants’ motions are GRANTED IN

PART and DENIED IN PART. The motions are GRANTED on the deliberate indifference

claims against Putnam County, Farris, Nash, and Williams and the excessive force claims against

Putnam County, Farris, and Nash. The motions are DENIED on the excessive force and assault

and battery claims against Williams. The Court DECLINES to exercise supplemental jurisdiction

over the claim brought under the Tennessee Governmental Tort Liability Act. The case is returned

to the Magistrate Judge for case management including possible resolution of this case.

       IT IS SO ORDERED.

                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
